  Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 1 of 9. PageID #: 2441




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


ENOCH JAEGER,              )                      CASE NO. 1:19-cv-2853
                           )
              PETITIONER,  )                      JUDGE SARA LIOI
                           )
vs.                        )
                           )                      MEMORANDUM OPINION AND
                           )                      ORDER
WARDEN LYNEAL WAINWRIGHT, )
et al.                     )
                           )
              RESPONDENTS. )

       Before the Court is the report and recommendation of Magistrate Judge Jonathan

D. Greenberg recommending that this Court deny Enoch Jaeger’s (“petitioner” or

“Jaeger”) motion for summary judgment, declaratory judgment, appointment of counsel,

appointment of experts, and request for evidentiary hearing. (Doc. No. 10.) Magistrate

Judge Greenberg also recommends the Court deny Warden Lyneal Wainwright’s

(“respondent”) motion to dismiss (Doc. No. 11) but recommends that the case be stayed

pending resolution of Jaeger’s unexhausted claims in state court. (Id.) The magistrate

judge also denied Jaeger’s other pending motions (Doc. Nos. 4, 5, 10, 17, 18–19, 23–24).

For the reasons that follow, the Court adopts the report and recommendation, in part, and

modifies in part.

         I.    BACKGROUND

       To properly frame the issues before the Court, a brief overview of the posture of

this case is necessary. Jaeger filed his petition under 28 U.S.C. 2254 for writ of habeas

corpus on December 6, 2019. (Doc. No. 1.) The writ asserted 42 claims for relief against
    Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 2 of 9. PageID #: 2442




22 respondents.1 On the same day as his filing, Jaeger also filed a motion to expand the

record (Doc. No. 4) and a motion for appointment of counsel, motion for relief from

judgment, and motion for an evidentiary hearing (Doc. No. 5). In accordance with Local

Rule 72.2, the case was automatically referred to a magistrate judge—here Magistrate

Judge Greenberg. (See Automatic Reference of Administrative Action, docket entry dated

December 23, 2019.) The magistrate judge’s initial standing order, filed December 27,

2019, stated that respondent was to file an answer to the petition within 45 days from the

date of the order. (Doc. No. 7.) On February 3, 2020, respondent filed a timely motion for

an extension to answer the petition because “documents from [p]etitioner’s state criminal

proceedings were only received this same day, February 5, 2020.” (Doc. No. 8 at 151.) In

addition, respondent claimed that he required additional time to review and address

petitioner’s numerous grounds for habeas relief. (Id.) The magistrate judge granted the

extension on February 10, 2020. Eight days later, on February 18, 2020, Jaeger filed an

opposition to respondent’s request for an extension claiming, inter alia, that respondent’s

requested extension was made “for purposes of delay.” (Doc. No. 9-1 at 1542.)

         On February 27, 2020, Jaeger filed a motion for summary judgment, motion for

declaratory judgment, motion for appointment of counsel, and motion for appointment of

experts. (Doc. No. 10.) The motions were based, primarily, on the fact that respondent


1
  Though the issue is not currently before the Court, it should be noted that “[t]he only proper respondent in
a habeas case is the habeas [p]etitioner’s custodian, which in the case of an incarcerated habeas [p]etitioner
is the warden.” Edwards v. Johns, 450 F. Supp. 2d 755, 757 (E.D. Mich. 2006). Thus far, only Warden
Lyneal Wainwright has appeared in this action, and all references herein to “respondent” refer to Warden
Wainwright.
2
  All page numbers refer to the page identification number generated by the Court’s electronic docketing
system.
                                                      2
    Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 3 of 9. PageID #: 2443




did not answer the writ within 45 days but, instead, filed—and was granted—an

extension of time to answer. (See generally Doc. No. 10-1.) Several days later,

respondent filed a motion to dismiss the case as a mixed habeas petition. (Doc. No. 11.)

While those motions were pending before the magistrate judge, Jaeger filed numerous

motions, notices, and objections, many of which were duplicative of other pending

motions, including, for example, four motions for appointment of counsel. (See e.g. Doc.

Nos. 5, 10, 22, 28.)

         On May 28, 2020, Magistrate Judge Greenberg issued a report and

recommendation and order, in which he recommended that respondent’s motion to

dismiss (Doc. No. 11) be denied but, rather than dismiss the case, the magistrate judge

recommended that the case be stayed pending resolution of Jaeger’s unexhausted claims

in the state courts.3 (Doc. No. 33 at 1599.) He also recommended the Court deny Jaeger’s

motion for summary judgment and declaratory judgment. (Id.)

         In addition to his recommendations, Magistrate Judge Greenberg denied several

of Jager’s pending non-dispositive motions pursuant to Fed. R. Civ. P. 72(a). (Id. at

1620–24, denying Jaeger’s motion to strike respondent’s motion to dismiss (Doc. No.

17), his motions for appointment of counsel (Doc. Nos. 5, 10, 22, 28), and his remaining

motions (Doc. Nos. 4, 5, 10, 18–19, 23–24) were denied as moot.)




3
  Magistrate Judge Greenberg recommended conditioning the stay on Jaeger (1) filing quarterly reports
regarding the progress of the state court proceedings; (2) refraining from filing any other materials with the
Court while the case was stayed; and (3) seeking reinstatement on the Court’s active docket within 30-days
of fully exhausting his state court remedies. (Doc. No. 33 at 1599.)
                                                      3
  Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 4 of 9. PageID #: 2444




            II.   STANDARD OF REVIEW

           The applicable standard of review of a magistrate judge’s report and

recommendation depends on whether either party objects to the report. Thomas v. Saul,

No. 5:19cv2932, 2020 WL 1640316, at *1 (N.D. Ohio Apr. 2, 2020). Under the relevant

statute:

           Within fourteen days after being served with a copy, any party may serve
           and file written objections to such proposed findings and
           recommendations as provided by rules of court. A judge of the court shall
           make a de novo determination of those portions of the report or specified
           proposed findings or recommendations to which objection is made. A
           judge of the court may accept, reject, or modify, in whole or in part, the
           findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C).

           A copy of the report and recommendation was mailed to Jaeger on May 28, 2020.

(See Docket Entry dated May 28, 2020.) Because Jaeger is incarcerated, the Court added

several days to allow Jaeger time to file an objection. No objections have been filed nor

has any extension of time been sought. The failure to file written objections to a

magistrate judge’s report and recommendation constitutes a waiver of a de novo

determination by the district court of an issue covered in the report. Thomas v. Arn, 728

F.2d 813, 814–15 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985).

           III.   ANALYSIS

           The    Court   has   reviewed   Magistrate   Judge    Greenberg’s    report   and

recommendation and accepts the report in part and modifies the report in part.



                                               4
  Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 5 of 9. PageID #: 2445




                    a. Jaeger’s Motion for Summary Judgement

          The court accepts and adopts the magistrate judge’s recommendation that Jaeger’s

motion for summary judgment and motion for declaratory judgement (Doc. No. 10) be

denied.

                    b. Jaeger’s Remaining Motions

          The Court also agrees with Magistrate Judge Greenberg’s order denying Jaeger’s

motions to strike respondent’s motion to dismiss (Doc. No. 17), motions for appointment

of counsel (Doc. Nos. 5, 10, 22, 28), and his denial of Jaeger’s remaining motions as

moot (Doc. Nos. 4, 5, 10, 18–19, 23–24).

                    c. Respondent’s Motion to Dismiss

          The Court modifies the magistrate judge’s recommendation with regard to

respondent’s motion to dismiss. As mentioned above, Magistrate Judge Greenberg

recommended that “[r]espondent’s [m]otion to [d]ismiss be DENIED (Doc. No. 11) but

that the case be STAYED pending resolution of Jaeger’s unexhausted claims in the state

courts….” (Doc. No. 33 at 1599.) In his motion to dismiss, respondent claims that “the

great majority of [Jaeger’s forty-two] habeas grounds were first presented [to the state

court] in his timely-filed post-conviction petition, which remains pending in the trial

court.” (Doc. No. 11 at 291.) In his “motion to strike respondent’s motion to dismiss”

(Doc. No. 17), Jaeger asserts that his post-conviction petition to vacate or set aside

judgment “was filed on January 2, 2019 and remains pending, along with no less than 40

other motions….” (Doc. No. 17 at 345.) Given this, Magistrate Judge Greenberg found

that Jaeger failed to exhaust his state court remedies and recommended that the Court

                                             5
    Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 6 of 9. PageID #: 2446




“hold Jaeger’s [p]etition in abeyance until Jaeger’s state remedies are exhausted.” (Doc.

No. 33 at 1619.) For the reasons that follow, the Court adopts the report and

recommendation denying respondent’s motion to dismiss, but declines to adopt the

recommendation staying the case.

                      d. Jaeger’s Motion to Amend

        One week before the report and recommendation was filed, Jaeger filed a motion

to amend and supplement his petition “pursuant to Rule 15.” (See Doc. No. 32 at 1594.)

Rule 15(a)(2) provides that a party may amend its pleadings with the court’s leave and

instructs that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ.

P. 15(a)(2). Here, Jaeger’s motion to amend is difficult to parse, but Jaeger does appear to

seek an amendment, in part, to assert additional claims for relief. Because Jaeger is

proceeding pro se, and because respondent has not yet filed an answer to Jager’s original

petition, the Court finds that justice requires that Jaeger be granted leave to file an

amended petition pursuant to Fed. R. Civ. P. 15(a)(2).

        Therefore, Jaeger is permitted to file an amended petition on or before July 10,

2020. The amended petition must be filed as one freestanding document and may not

append, or seek to incorporate by reference, any other of his previous filings or petitions.4

To be clear, the Court is granting Jaeger’s motion to amend (Doc. No. 32) only insofar as

Jaeger is permitted to file an amended petition. The Court is not granting any other relief

4
  Jaeger filed an “amended emergency petition for writ of habeas corpus” on May 20, 2020. But it is
unclear—due, in part, to Jaeger’s numerous filings—whether Jaeger intends for that document to serve as
his governing pleading. As such, in an effort to ensure the Court addresses all Jaeger’s grievances in an
efficient and thorough manner, Jaeger must file one amended pleading including all his potential claims for
relief. As mentioned below, however, to the extent Jaeger seeks emergency relief related to the COVID-19
pandemic, he may immediately file a separate motion requesting such relief.
                                                    6
  Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 7 of 9. PageID #: 2447




sought therein. As mentioned above, all Jaeger’s claims for habeas relief should be

included in his amended petition.

       To the extent Jaeger seeks emergency or injunctive relief related to COVID-19—

as he alludes to in numerous filings—he may file a separate motion solely limited to his

claims and the relief he seeks pertaining to COVID-19, on or before June 30, 2020. All

other pending motions—with the exception of those filed by potential intervenors (Doc.

Nos. 36–37, 46–47)—are denied as moot.

       The following case management plan will govern the proceedings:

       1.      Respondent’s answer/return of writ to Jaeger’s amended petition is due

            forty-five (45) days after the filing of the amended petition, that is, on or

            before August 24, 2020.

       2.      Jaeger shall have thirty (30) days from the filing of respondent’s

            answer/return of writ to reply thereto by filing a traverse, that is, on or before

            September 24, 2020.

       3.      Respondent shall have fifteen (15) days from the filing of Jaeger’s traverse

            to respond thereto by filing a sur-reply, that is, on or before October 9, 2020.

            No extensions will be granted barring exceptional circumstances.

       When considering Jaeger’s amended petition—and any potential motions to

dismiss filed in response thereto—the magistrate judge may consider whether excuse of

exhaustion is appropriate and whether, given the length of time Jaeger’s post-conviction

motions have been pending in state court, whether any unexhausted claims should be

considered on the merits.

                                              7
    Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 8 of 9. PageID #: 2448




                      e. Jaeger’s Future Filings

         As mentioned above, Jaeger has consistently filed duplicative and frivolous

documents with this Court.5 Petitioners—even those proceeding pro se—are obligated to

present their claims before the court in a reasonably cogent manner. Jaeger’s filings,

many of which are hundreds of pages in length, have consumed extensive judicial

resources and have made it difficult to discern what relief he currently seeks. See Grove

v. Mohr, No. 2:18-CV-1492, 2020 WL 1242395, at *3–5 (S.D. Ohio Mar. 16, 2020)

(requiring plaintiff to file an amended complaint when plaintiff’s original complaint—

despite being 109 pages in length—was “crafted like a ‘shotgun pleading,’ with countless

pages of factual allegations that [were] not clearly delineated to support a claim for legal

relief”).

         By allowing Jaeger to file one amended petition that outlines all his current claims

for relief, the Court seeks to efficiently adjudicate Jaeger’s claims. To that end, moving

forward, Jaeger should refrain from filing frivolous and duplicative motions and

documents. Failure to abide by this directive may result in Jaeger being required to seek

leave prior to any future filings.

         Finally, Jaeger’s future filings are limited to twenty (20) pages in length for

memoranda relating to dispositive motions and fifteen (15) pages in length for



5
  The Court notes that Jaeger recently filed his third motion to expand the record (see Doc. No. 49), he has
filed four motions for appointment of counsel (Doc. Nos. 5, 10, 22, 28), and on April 20, 2020, he filed a
bewildering document captioned as a “Notice of Declaration and Contract” in which he declares he is “The
Innocent Living Breathing Freeman (Liber Ho’mo)….” (Doc. No. 13 at 305.)

                                                     8
    Case: 1:19-cv-02853-SL Doc #: 52 Filed: 06/19/20 9 of 9. PageID #: 2449




memoranda related to all other motions. See Local Rule 7.1(f).6 Failure to comply with

this provision may result in the Court striking any document, or portion of any document,

that exceeds these page restrictions.


        IT IS SO ORDERED.


Dated: June 18, 2019
                                                    HONORABLE SARA LIOI
                                                    UNITED STATES DISTRICT JUDGE




6
  Local Rule 7.1(f) states that “[w]ithout prior approval of the Judicial Officer for good cause shown,
memoranda relating to dispositive motions must not exceed … twenty (20) pages for administrative …
cases.” Memoranda relating to all other motions “must not exceed fifteen (15) pages in length.”
                                                    9
